Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 2, 5, 8, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 7,537,837) in view of Yamamoto et al. (US 2010/0331471 A1), and further in view of Kitayama et al. (US 5,130,113).
	Rejection is maintained for reasons of the record with the following responses.
The crux of applicant’s argument would be the newly recited dielectric breakdown voltage in air, as measured according to JIS K6249, of 9 kV or greater of claim 1 would overcome the rejection since 1.132 Declaration filed on August 8, 2022 had shown that a dielectric breakdown voltage in air, as measured according to JIS K6249, is 8 kV for the example 1 of Takei et al. 
But, further consideration would reveal that Takei et al. teach a dielectric breakdown voltage of 12 kV in table 1 which was measured by utilizing the same JIS K6249 as evidenced by col. 10, lines 41-50.  Thus, 8 kV shown in 1.132 Declaration filed on August 8, 2022 would not be convincing since the disclosure by Takei et al. in the patent would have more probative value than the data submitted by applicant. 
Applicant’s second 1.132 Declaration filed on September 6, 2022 simply states that 9 kV would be unexpected result over 8 kV shown in 1.132 Declaration filed on August 8, 2022.  But, 1.132 Declaration filed on August 8, 2022 would not be convincing as discussed above. 
Further as to asserted higher thermal resistance value of 3.67 cm2·K/W shown in 1.132 Declaration filed on August 8, 2022 than 3.25 of the instant example 2, the examiner had stated that the claim 14 recites a thermal conductivity of at least 1.2 W/m·K, not the thermal resistance, and applicant failed to show that the thermal resistance of 3.67 for the example 1 of Takei et al. would not meet the thermal conductivity of at least 1.2 W/m·K.”  Applicant failed to respond to the examiner’ statement.  Further note that none of the claims recites a property of the thermal resistance.
Also, 9 kV over 8 kV would be not considered “unexpected” even considering the data of 1.132 Declaration filed on August 8, 2022 for the following.
With respect to Unexpected Results, “After evidence or argument is submitted by the applicant in response [to a Patent Examiner’s evidence for unpatentability], patentability is determined on the totality of the record ….” In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992).  [E]ven though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art.”.  
In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (citations omitted). “Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range.”  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted). Optimizing a known result effective variable is usually within the level of ordinary skill.  In re Boesch, 617 F.2d 272, 276 (CCPA 1980); Geisler, 116 F.3d at 1470.
Evidence of unexpected results can be used to rebut a prima facie case of obviousness.  Because compounds normally vary from one another in properties, that a compound has a property somewhat “superior” in comparison to another compound does not necessarily mean the result would have been unexpected.  An appellant must establish that the property would have been viewed as unexpected by one of ordinary skill in the art.  See Pfizer, Inc. v. Apotek, Inc., 480 F.3d 1348, 1369, 1371 (Fed. Cir. 2007). (“Any superior property must be unexpected to be considered as evidence of non-obviousness,” and a proper evaluation considers what properties were expected).
As to new claims 17 and 18 reciting “10 kV or greater” and “14 kV of greater”, respectively, example 2 in table 1 of Takei et al. teach a dielectric breakdown voltage of 13 kV measured by utilizing the same JIS K6249.  Thus, 14 kV of claim 18 would not be considered “unexpected’ and see the above cited case laws.
Even considering the data of 1.132 Declaration filed on August 8, 2022 and of the instant table 2, the instant examples utilize at least specific amounts of components broader than the recited ranges of the claim 1.  Further, a thermal conductivity would be dependent on a thickness of a film inherently (i.e., a higher thickness, a higher thermal conductivity) as evidenced by para.  [0068] of the instant specification.  Thus, a dielectric breakdown voltage would be expected to change depending on the thickness of a film which is absent from the instant claims.
Thus, scope of claims is broader than showing.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 7,537,837) in view of Yamamoto et al. (US 2010/0331471 A1), and further in view of Kitayama et al. (US 5,130,113) as applied to claims 1, 2, 5, 8, 11, 13, 14 and 16-18 above, and further in view of JP 2015233104 (A).
Rejection is maintained for reasons of the record with the above responses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762